Citation Nr: 0627379	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-07 975	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a scar on the dorsum of the left wrist.

2.  Entitlement to an effective date prior to September 30, 
2002 for a 10 percent disability rating for a scar on the 
dorsum of the left wrist.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (Phoenix RO).  Subsequently, the veteran 
moved and the case was transferred to the Regional Office in 
St. Louis, Missouri (St. Louis RO).

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at the St. Louis RO; a copy of 
the transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board finds that VA's duties to notify and assist a 
claimant in substantiating a claim for VA benefits have not 
been fulfilled.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2005).  

Effective Date/Increasing Rating

The effective date for claims for compensation brought under 
38 U.S.C. § 1151 (West 2002) is the date of injury or 
aggravation if the claim is received within one year of the 
incident; otherwise the date of receipt of the claim.  
38 U.S.C.A. § 5110(c) (West 2002); 38 C.F.R. § 3.400(i) 
(2005).  After an initial grant of compensation under 
38 U.S.C. § 1151, however, the effective date for an 
increased rating will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year from 
such date; otherwise, the effective date for an increased 
rating will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
and (b) (West 2002); 38 C.F.R. § 3.400(o) (2005).  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. 
§ 3.151 (2005), he obtained the procedural benefits bestowed 
by 38 C.F.R. 
§ 3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Under the 
provisions of 38 C.F.R. § 3.157(b)(1), an informal claim for 
increase will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2) 
and (3), an informal claim for increase will be initiated 
upon receipt of evidence from a private physician or layman 
or from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

The Board observes that, when the July 2003 rating decision 
was issued, proper VA notice had not been given and the first 
VA notice with respect to what was needed to establish a 
higher rating or an earlier effective date was not given 
until an April 2005 letter.  Moreover, the April 2005 VA 
letter informed the veteran that to substantiate his claims 
he must provide evidence showing that his left wrist 
disability had increased in severity and that the 10 percent 
rating should have been granted prior to September 30, 2002.  
Neither the January 2004 statement of the case (SOC) nor the 
March 2004 and June 2005 the supplemental statements of the 
case (SSOCs) provided the veteran with the provisions of 
38 C.F.R. § 3.400(o).  Moreover, neither the SOC, SSOCs, nor 
the April 2005 VA letter specifically discussed that, if he 
could show that his disability had worsened during the 
previous year or that he had filed an earlier informal claim, 
he might warrant an earlier effective date for an increased 
rating.  Therefore, on remand, VA must provide him with 
specific information concerning what is needed to establish 
an earlier effective date with regard to the above issue and 
what, if any, additional information he needs to submit to 
establish entitlement to an earlier effective date.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist includes obtaining missing post-service 
treatment records, Social Security Administration (SSA) and 
workers' compensation records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In the present case, VA treatment records 
reflect that the veteran received workers' compensation and 
now receives SSA disability benefits.  Moreover, the veteran 
has indicated that he received treatment at the Omaha and 
Phoenix VA Medical Centers (VAMCs).  The claims file contains 
VA treatment records from the Omaha and Phoenix VAMCs June 
1989 to April 1992, from March 1995 to November 1995, and 
from June 1998 to July 2003.  It is unclear, since his move 
to Kansas City, whether the veteran is still receiving 
treatment at a VAMC, and, if so, which one.  On remand, VA 
should attempt to obtain any missing VA treatment records 
from January 6, 1993 the date of issuance of the previous 
final rating decision, granting compensation under 38 U.S.C. 
§ 1151 and assigning an initial noncompensable disability 
rating, to ascertain whether an informal claim had been filed 
prior to September 30, 2002.  In addition, the veteran should 
be asked to identify health care providers and sign 
authorizations for release of records from January 1993 to 
the present.  

The veteran testified that his left wrist has gotten worse 
since the last VA examination in December 2002; he complained 
of tenderness, numbness, weakness, functional loss, and pain; 
and he disagreed with the VA examiner's opinion that the 
majority of his symptoms are residuals of a left wrist 
fracture at the age of 14 and multiple blunt traumas, when he 
worked as a delivery man for a dairy.  At the December 2002 
VA examination, the veteran reported that, because of his 
inability to do keypunching, he was discharged from his 
computer work.  After receipt of records, the veteran should 
be scheduled for orthopedic, peripheral nerves, and scar 
examinations to ascertain the nature and extent of residuals 
of a laceration to his left wrist and forearm due to surgical 
treatment in July 1989 and whether they render him 
unemployable.  On remand, the examiners should be asked to 
indicate, which symptoms are the residuals of the July 1989 
laceration and which are due to prior nonservice-connected 
trauma and/or a childhood fracture.  When it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Moreover, 
if it is found that an earlier effective date is warranted 
for an increased rating, because the skin rating criteria, 
which are used for rating scar was revised effective in 
August 2002, both the former and current rating criteria 
should be considered for rating the veteran's residual scar.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must inform 
the claimant: (1) about the information 
and evidence needed to establish an 
earlier effective date for an increased 
rating under the provisions of 38 C.F.R. 
§ 3.400(o)(1) and (2) to include 
consideration of informal claims under 
38 C.F.R. § 3.157; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
residuals of his left wrist disability 
since January 1993.  The VA should 
attempt to obtain records from each 
health care provider he identifies and 
indicates may still have records 
available, if not already in the claims 
file.  In particular, VA should attempt 
to obtain missing records from the Kansas 
City, Omaha and Phoenix VA Medical 
Centers.  If records are unavailable, 
please have the provider so indicate.  

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for workers' 
compensation and for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, the 
source should so indicate.

4.  After completion of 1, 2 and 3 above, 
the veteran should be scheduled for 
orthopedic, peripheral nerves and skin 
(scar) examinations to ascertain the 
nature, extent, and etiology of any 
residuals of a July 1989 laceration to 
the left wrist and forearm, to include 
arthritis.  The claims file and this 
REMAND must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
the report(s) should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-rays and range of 
motion studies expressed in degrees, with 
or without pain.  The examination 
report(s) should include a detailed 
account of all pathology found to be 
present.  

First, the orthopedic/peripheral nerves 
examiner(s) is to assess the nature and 
severity of the veteran's service-
connected residuals of a July 1989 
laceration to the left wrist and forearm 
in accordance with the latest AMIE 
worksheets for rating disorders of the 
hand and nerves.  The 
orthopedic/peripheral nerves examiner(s) 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's service-connected left 
wrist/forearm disability, indicate the 
presence of arthritis, and attempt to 
differentiate between the symptomatology 
due to the veteran's 1989 laceration and 
prior nonservice-connected trauma and 
childhood fracture, if possible.  In 
particular, the examiners should comment 
on any paralysis, weakness, functional 
loss, and pain due to repetitive motion.  
If there is symptomatology affecting a 
particular nerve, the examiner should 
identify such nerve and indicate whether 
there is incomplete or complete 
paralysis, and whether such symptoms are 
due to the veteran's left wrist/forearm 
disability or a nonservice-connected 
disorder such as his degenerative joint 
disease of his cervical spine.  Moreover, 
the examiner(s) should indicate whether 
the veteran's service-connected left 
wrist/forearm disability renders him 
unemployable.

Second, the skin (scar) examiner should 
assess the nature of the surgical 
scarring related to the veteran's left 
wrist/forearm laceration and expressly 
give the extent of scarring in square 
inches or centimeters, should indicate 
whether the veteran's scarring is 
unstable (that is, frequent loss of 
covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender 
and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part, in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.  A color photo 
should be included.
  
The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  After completion of the above, VA 
should readjudicate the appellant's 
increased rating and earlier effective 
date claims, including any additional 
evidence obtained by VA on remand.  In so 
doing VA must review the record to 
ascertain whether there was an earlier 
informal claim of record for an increased 
rating, prior to September 30, 2002, and 
consider the provisions of 38 C.F.R. 
§ 3.400(o)(1) and (2), and consider all 
applicable diagnostic codes under 
38 C.F.R. § 4.71a and 4.124a and, if an 
effective date prior to August 30, 2002 
is awarded for compensable rating for his 
scar, both the former and current skin 
rating criteria under 38 C.F.R. § 4.118.  
If any determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



